Title: To Thomas Jefferson from Lewis Willis Daingerfield, 26 August 1806
From: Daingerfield, Lewis Willis
To: Jefferson, Thomas


                        
                            Sir
                            
                            Coventry Aug 26. 1806
                        
                        Mama received your letter wherein you wish to continue her negroes for the ensuing year which you are at
                            liberty to do likewise those of Miss S Daingerfield this proposition from you respecting the mode of payment is perfectly
                            satisfactory 
                  With respect I remain Sir
                        
                            Lewis Willis Daingerfield
                            
                            Agent for Mrs Mary Daingerfield
                        
                    